PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KAWABATA et al.
Application No. 17/043,406
Filed: September 29, 2020
For: METHOD FOR ANALYZING METAL MICROPARTICLES, AND INDUCTIVELY COUPLED PLASMA MASS SPECTROMETRY METHOD


:  DECISION ON REQUEST TO
: PARTICIPATE IN THE PATENT
: PROSECUTION HIGHWAY
: PROGRAM AND PETITION
: TO MAKE SPECIAL UNDER	
: 37 CFR 1.102(a)

	



This is a decision on the renewed request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed June 22, 2021, to make the above-identified application special.  

The renewed request and petition are DISMISSED as untimely.
 
A decision on the request filed September 29, 2020 to participate in the PPH program was dismissed and mailed on October 7, 2020.  Applicant was given ONE opportunity within a time period of ONE month from the mailing date of the dismissal of October 7, 2020 to correct the noted deficiencies and was informed NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.  Thus, the renewed request and petition filed on June 22, 2021 is being DISMISSED as untimely.

Telephone inquiries concerning this decision should be directed to Felicia Jenkins whose telephone number is (571) 272-0986.  

All other inquiries concerning the examination or status of the application are accessible in the PAIR system at http://portal.uspto.gov/.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions